
	
		II
		Calendar No. 496
		112th CONGRESS
		2d Session
		S. 1515
		[Report No. 112–205]
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2011
			Mr. Lieberman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			August 28, 2012
			Reported, under authority of the order of the Senate of
			 August 2, 2012, by Mr. Lieberman, with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To permit certain members of the United States Secret
		  Service and certain members of the United States Secret Service Uniformed
		  Division who were appointed in 1984, 1985, or 1986 to elect to be covered under
		  the District of Columbia Police and Firefighter Retirement and Disability
		  System in the same manner as members appointed prior to 1984.
	
	
		1.Short titleThis Act may be cited as the
			 United States Secret Service
			 Retirement Act of 2011.
		2.Authority of
			 certain members of United States Secret Service to elect coverage under
			 District of Columbia Police and Firefighter Retirement System
			(a)In
			 GeneralSubsection (b) of the
			 Policemen and Firemen’s Retirement and Disability Act (sec. 5–703, D.C.
			 Official Code) is amended—
				(1)by striking
			 Whenever any member and inserting (1)
			 In
			 general.—Whenever any member; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Coverage of
				certain other employees of Secret Service
							(A)In
				generalParagraph (1) shall
				apply with respect to a covered employee in the same manner as such paragraph
				applies to an individual who is authorized to make a transfer of funds under
				such paragraph, but only if—
								(i)not later than 60 days after receiving
				notification of the transition cost associated with the application of
				paragraph (1) to the covered employee (as provided under section 2(b)(2) of the
				United States Secret Service Retirement Act of 2011), the covered employee
				provides a notification to the Director of the United States Secret Service
				containing such information and assurances as the Director may require;
								(ii)on or before the date the covered employee
				provides a notification under clause (i), the employee makes a lump sum payment
				in an amount equal to the transition cost associated with the application of
				paragraph (1) to the covered employee, in accordance with section 2(c) of the
				United States Secret Service Retirement Act of 2011; and
								(iii)the covered
				employee uses the account of the covered employee in the Thrift Savings Fund as
				the exclusive source of funds for making the lump sum payment under clause
				(ii).
								(B)Adjustment to
				reflect Social Security contributions and benefitsIn the case of
				a covered employee who authorizes a transfer of funds under paragraph (1), such
				covered employee shall be subject to the same deductions and shall be entitled
				to the same benefits as provided for under paragraph (1), subject to offset in
				accordance with section 103(e) of Public Law 100–238 (5 U.S.C. 8334
				note).
							(C)Covered employee
				definedIn this paragraph, the term covered employee
				means an individual who—
								(i)was appointed as
				an officer or member of the United States Secret Service Division or the United
				States Secret Service Uniformed Division during 1984, 1985, or 1986;
								(ii)has actively
				performed duties other than clerical for 10 or more years directly related to
				the protection mission of the United States Secret Service described under
				section 3056 of title 18, United States Code;
								(iii)is serving as an
				officer or member of the United States Secret Service Division or the United
				States Secret Service Uniformed Division (or any successor entity) on the date
				of enactment of this paragraph; and
								(iv)is participating
				in the Federal Employees’ Retirement System under chapter 84 of title 5, United
				States Code, on the date of enactment of this
				paragraph.
								.
				(b)Notifications
				(1)Initial
			 notification by Secret ServiceNot later than 30 days after the date of
			 the enactment of this Act, the Director of the United States Secret Service
			 shall notify each covered employee that the covered employee may execute an
			 election under this subsection to have paragraph (1) of subsection (b) of the
			 Policemen and Firemen’s Retirement and Disability Act (sec. 5–703, D.C.
			 Official Code) apply with respect to the covered employee.
				(2)Notification of
			 transition costNot later
			 than 15 days after determining the amount of the transition cost associated
			 with the application of paragraph (1) of subsection (b) of the Policemen and
			 Firemen’s Retirement and Disability Act (sec. 5–703, D.C. Official Code) to a
			 covered employee (in accordance with subsection (c)), the Director of the
			 United States Secret Service shall notify the covered employee of such
			 transition cost.
				(c)Transition
			 Cost
				(1)Determination of
			 amountThe transition cost
			 associated with the application of paragraph (1) of subsection (b) of the
			 Policemen and Firemen’s Retirement and Disability Act to a covered employee is
			 the amount by which—
					(A)the estimated
			 present value of the payments which would be payable by the Federal Government
			 to the District of Columbia with respect to such employee during the 11-fiscal
			 year period beginning with the fiscal year in which this Act is enacted if such
			 paragraph applies with respect to the covered employee, exceeds
					(B)the estimated present value of the benefits
			 which would be payable from the Civil Service Retirement and Disability Fund
			 with respect to such employee during the 11-year period described in
			 subparagraph (A) if such paragraph does not apply with respect to the covered
			 employee.
					(2)DeterminationNot later than 60 days after the date of
			 the enactment of this Act, the Director of the United States Secret Service, in
			 consultation with the Director of the Office of Personnel Management and the
			 Mayor of the District of Columbia, shall determine the transition cost with
			 respect to each covered employee, by applying such assumptions and other
			 methodologies as the Director of the United States Secret Service considers
			 appropriate, consistent with generally accepted actuarial practices and
			 standards.
				(3)Use of
			 distribution from thrift savings plan for lump sum payment
					(A)In
			 generalFor purposes of
			 making the lump sum payment required under paragraph (2) of subsection (b) of
			 the Policemen and Firemen’s Retirement and Disability Act, a covered employee
			 shall, subject to section 8435 of title 5, United States Code (to the same
			 extent and in the same manner as a withdrawal under section 8433(h) of such
			 title), direct the Executive Director appointed under section 8474 of such
			 title to make a single withdrawal from the account of the covered employee in
			 the Thrift Savings Fund in an amount equal to the transition cost associated
			 with the covered employee.
					(B)Transfer to
			 secret serviceUpon being
			 directed by a covered employee to make a withdrawal under subparagraph (A), the
			 Executive Director shall transfer the amount of the withdrawal to the Director
			 of the United States Secret Service for deposit into the Contributions for
			 Annuity Benefits, United States Secret Service appropriations account of the
			 Department of Homeland Security.
					(d)DefinitionIn subsections (b) and (c), a covered
			 employee means an individual described in paragraph (2) of subsection
			 (b) of the Policemen and Firemen’s Retirement and Disability Act (sec. 5–703,
			 D.C. Official Code), as added by subsection (a).
			3.Treatment of
			 reemployed annuitantsSection
			 8468 of title 5, United States Code, is amended by adding at the end the
			 following:
			
				(k)(1)For purposes of this
				section, the term covered District of Columbia retiree means an
				individual who is receiving benefits under the Policemen and Firemen’s
				Retirement and Disability Act—
						(A)based in whole or
				in part on such individual’s service as an officer or member of the United
				States Secret Service Division or the United States Secret Service Uniformed
				Division; and
						(B)pursuant to an
				election, made under subsection (b)(2) of such Act (sec. 5–703, D.C. Official
				Code), to transfer to that retirement system from the retirement system under
				this chapter.
						(2)If a covered
				District of Columbia retiree becomes employed in an appointive or elective
				position (as referred to in subsection (a)), an amount equal to the retirement
				benefits which are payable under the Policemen and Firemen’s Retirement and
				Disability Act and allocable to the period of actual employment shall be
				deducted from the pay of the reemployed retiree, to the same extent and in the
				same manner as if those retirement benefits were an annuity under this
				chapter.
					(3)The Director of
				the Office of Personnel Management shall prescribe any regulations necessary to
				carry out this subsection, including regulations under which an employing
				agency shall accept the certification of the appropriate official of the
				government of the District of Columbia regarding the amount of retirement
				benefits being paid to a covered District of Columbia retiree for a period
				during which such retiree is employed in the position described in paragraph
				(2).
					.
		4.PAYGO
			 ComplianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		1.Short titleThis Act may be cited as the
			 United States Secret Service
			 Retirement Act of 2012.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that members of the United States Secret Service Division and the United
			 States Secret Service Uniformed Division hired between January 1, 1984 and
			 December 31, 1986 were promised that, in part as a recruitment and retention
			 tool, they would be eligible to participate in the District of Columbia Police
			 and Firefighters Retirement System.
		3.Authority of certain
			 members of United States Secret Service to elect coverage under District of
			 Columbia Police and Firefighter Retirement System
			(a)In
			 GeneralSubsection (b) of the
			 Policemen and Firemen’s Retirement and Disability Act (sec. 5–703, D.C.
			 Official Code) is amended—
				(1)by striking
			 Whenever any member and inserting (1)
			 In
			 general.—Whenever any member; and
				(2)by adding at the end the
			 following new paragraph:
					
						(2)Coverage of certain
				other employees of Secret Service
							(A)In
				generalParagraph (1) shall
				apply with respect to a covered employee in the same manner as such paragraph
				applies to an individual who is authorized to make a transfer of funds under
				such paragraph, but only if—
								(i)not later than 60 days after receiving
				notification of the transition cost associated with the application of
				paragraph (1) to the covered employee (as provided under section 3(b)(2) of the
				United States Secret Service Retirement Act
				of 2012), the covered employee provides a notification to the
				Director of the United States Secret Service containing such information and
				assurances as the Director may require; and
								(ii)on or before the date the covered employee
				provides a notification under clause (i), the employee makes a lump sum payment
				in an amount equal to the transition cost associated with the application of
				paragraph (1) to the covered employee, determined in accordance with section
				3(c) of the United States Secret Service
				Retirement Act of 2012, for deposit into the Contributions for
				Annuity Benefits, United States Secret Service appropriations account of the
				Department of Homeland Security.
								(B)Adjustment to reflect
				Social Security contributions and benefitsIn the case of a
				covered employee who authorizes a transfer of funds under paragraph (1), such
				covered employee shall be subject to the same deductions and shall be entitled
				to the same benefits as provided for under paragraph (1), subject to offset in
				accordance with section 103(e) of Public Law 100–238 (5 U.S.C. 8334
				note).
							(C)Covered employee
				definedIn this paragraph, the term covered employee
				means an individual who—
								(i)was appointed during
				1984, 1985, or 1986—
									(I)as a member of the United
				States Secret Service Uniformed Division as defined under section 10201(1) of
				title 5, United States Code; or
									(II)to the United States
				Secret Service as a criminal investigator as defined under section 5545a(a)(2)
				of title 5, United States Code;
									(ii)has actively performed
				duties other than clerical for 10 or more years directly related to the
				protection mission of the United States Secret Service described under section
				3056 of title 18, United States Code;
								(iii)is serving as an
				officer or member of the United States Secret Service Uniformed Division as
				defined under section 10201(1) of title 5, United States Code, or is employed
				by the United States Secret Service as a criminal investigator as defined under
				section 5545a(a)(2) of title 5, United States Code; and
								(iv)is
				covered under the Federal Employees’ Retirement System under chapter 84 of
				title 5, United States Code, on the date of enactment of this
				paragraph.
								.
				(b)Notifications
				(1)Initial notification by
			 secret serviceNot later than
			 30 days after the date of the enactment of this Act, the Director of the United
			 States Secret Service shall notify each covered employee that the covered
			 employee may execute an election under this subsection to have paragraph (1) of
			 subsection (b) of the Policemen and Firemen’s Retirement and Disability Act
			 (sec. 5–703, D.C. Official Code) apply with respect to the covered
			 employee.
				(2)Notification of
			 transition costNot later
			 than 15 days after determining the amount of the transition cost associated
			 with the application of paragraph (1) of subsection (b) of the Policemen and
			 Firemen’s Retirement and Disability Act (sec. 5–703, D.C. Official Code) to a
			 covered employee (in accordance with subsection (c)), the Director of the
			 United States Secret Service shall notify the covered employee of such
			 transition cost.
				(c)Transition
			 Cost
				(1)Determination of
			 amountThe transition cost
			 associated with the application of paragraph (1) of subsection (b) of the
			 Policemen and Firemen’s Retirement and Disability Act to a covered employee is
			 the amount by which—
					(A)the estimated present
			 value of the payments which would be payable by the Federal Government to the
			 District of Columbia with respect to such employee during the 11-fiscal year
			 period beginning with the fiscal year in which this Act is enacted if such
			 paragraph applies with respect to the covered employee, exceeds
					(B)the estimated present value of the benefits
			 which would be payable from the Civil Service Retirement and Disability Fund
			 with respect to such employee during the 11-year period described in
			 subparagraph (A) if such paragraph does not apply with respect to the covered
			 employee.
					(2)Determination
					(A)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Office of Pay and Retirement Services of the District of Columbia
			 shall determine the transition cost with respect to each covered employee, by
			 applying such assumptions and other methodologies as the Office of Pay and
			 Retirement Services of the District of Columbia considers appropriate,
			 consistent with generally accepted actuarial practices and standards.
					(B)Additional
			 resources
						(i)In
			 generalThe Office of Pay and Retirement Services of the District
			 of Columbia may enter into contracts as necessary to enable that Office to
			 carry out activities under this paragraph.
						(ii)Authorization of
			 appropriationsThere are authorized to be appropriated not to
			 exceed $75,000 to carry out this paragraph.
						(d)DefinitionIn subsections (b) and (c), the term
			 covered employee means an individual described in paragraph (2) of
			 subsection (b) of the Policemen and Firemen’s Retirement and Disability Act
			 (sec. 5–703, D.C. Official Code), as added by subsection (a).
			4.Forfeiture of employer
			 contributions for thrift savings plan
			(a)In
			 generalA covered employee shall forfeit all contributions to the
			 Thrift Savings Fund made by an employing agency pursuant to section 8432(c) of
			 title 5, United States Code, for the benefit of the covered employee before the
			 effective date of the election made by the employee under section 3(b) of this
			 Act.
			(b)DefinitionIn
			 this section, the term covered employee means an individual
			 described in subparagraph (C) of subsection (b)(2) of the Policemen and
			 Firemen’s Retirement and Disability Act, as added by this Act, who provides a
			 notification in accordance with subparagraph (A) of such subsection
			 (b)(2).
			5.Treatment of reemployed
			 annuitants
			(a)In
			 generalFor purposes of
			 section 8468 of title 5, United States Code, a covered employee (as defined in
			 section 4(b) of this Act) who is receiving benefits under the Policemen and
			 Firemen’s Retirement and Disability Act pursuant to an election made under
			 section 3(b) of this Act shall be deemed to be an annuitant, as defined under
			 section 8401 of title 5, United States Code.
			(b)RegulationsThe Director of the Office of Personnel
			 Management shall prescribe any regulations necessary to carry out this section,
			 including regulations under which an employing agency shall accept the
			 certification of the appropriate official of the government of the District of
			 Columbia regarding the amount of retirement benefits being paid to a covered
			 District of Columbia retiree for a period during which such retiree is employed
			 in an appointive or elective position with the agency.
			6.PAYGO
			 ComplianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		August 28, 2012
		Reported with an amendment
	
